UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7444



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANNE MARIE CHAMBERS, a/k/a Sugar, a/k/a Anne
Marie Jack,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-94-89, CA-97-755)


Submitted:   February 25, 1999             Decided:   March 9, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anne Marie Chambers, Appellant Pro Se. Joan Elizabeth Evans, Assis-
tant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anne Marie Chambers seeks to appeal the district court’s order

denying her motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.    See United States v. Chambers, Nos. CR-94-

89; CA-97-755 (E.D. Va. Sept. 3, 1998). We deny Appellant’s motion

for general relief.      We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2